Citation Nr: 0606460	
Decision Date: 03/07/06    Archive Date: 03/14/06

DOCKET NO.  03-21 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an effective date earlier than June 19, 
2001, for the assignment of a 100 percent schedular rating 
for an organic personality disorder with associated 
depression (formerly characterized as a non-psychotic organic 
brain syndrome).

2.  Entitlement to an effective date earlier than April 8, 
1994, for the award of a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from June 1978 to March 1980.

This appeal has been certified to the Board of Veterans' 
Appeals (Board) on appeal from a January 2002 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in New York, New York, which, in relevant part, granted 
a 100 percent schedular rating for the veteran's service-
connected organic personality disorder with associated 
depression, effective from June 19, 2001.

In March 2002, the veteran filed a Notice of Disagreement 
that specifically contested the effective date assigned for 
the 100 percent schedular rating for the organic personality 
disorder.  By a January 2003 rating decision, the RO granted 
entitlement to a total disability rating based on individual 
unemployability (TDIU), effective from April 1994, and also 
determined that an earlier effective date for the 100 percent 
schedular rating was not warranted.  The RO issued a 
Statement of the Case in January 2003, which addressed the 
propriety of the effective dates assigned for 100 percent 
schedular and TDIU ratings.

The Board observes that the March 2004 Supplemental Statement 
of the Case (SSOC) reflects that the sole issue on appeal is 
that pertaining to the effective date assigned for the 100 
percent schedular rating for the service-connected organic 
personality disorder.  Notably, in a March 1995 rating 
decision, the RO deferred its adjudication on the veteran's 
April 1994 claim for TDIU.  In the March 2002 Notice of 
Disagreement, the veteran referred to his neuropsychiatric 
disability, maintained that he should receive retroactive 
benefits at the 100 percent rate dating back to 1983, and 
expounded on his unemployability due to that service-
connected disability.  In July 2003 the veteran filed a 
Substantive Appeal (VA Form 9), again indicating his 
entitlement to benefits at the 100 percent rate dating back 
to 1983, and that he was unemployable.  For these reasons, 
the Board construes the issues on appeal as reflected on the 
cover page of this decision.


REMAND

With respect to the issues of entitlement to an earlier 
effective date for the 100 percent schedular rating for the 
service-connected organic personality disorder and for the 
TDIU rating, the Board observes that the November 2003 letter 
concerning these issues is procedurally deficient in that it 
does not provide all of the notice requirements under 
38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159 (2005).  
Inasmuch as this letter does not address all of the 
notification requirements of the Veterans Claims Assistance 
Act (VCAA) for these discrete claims, corrective action is 
needed to satisfy those requirements.

In addition, the record discloses that when the veteran filed 
his new claim for increase in April 1994, and his formal 
claim for a TDIU rating in October 1994, he indicated that he 
had received inpatient care for his service-connected 
neuropsychiatric disability at the VA Medical Center at 
Northport, dating from March 1994 to April 1994.  However, a 
review of the record demonstrates that these VA medical 
records are not on file, and in fact have never been request.  
As these putative records are relevant in determining the 
proper effective dates for the schedular and TDIU ratings at 
issue, see, e.g., 38 C.F.R. §§ 3.155, 3.157(b) (2005), it is 
imperative that these VA medical records be obtained and 
associated with the veteran's claims file.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992) (The RO and Board are 
on constructive notice of all documents which are in the 
custody and control of VA); Mursincak v. Derwinski, 2 Vet. 
App. 363, 372-73 (1992) (Where the Board is on notice of the 
possible existence and relevance of certain evidence, a 
remand to obtain that evidence is required).

Accordingly, these matters are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC, for the 
following development:

1.  With respect to the issues of 
entitlement to an earlier effective date 
for the assignment of a 100 percent 
schedular rating for an organic 
personality disorder and for a TDIU 
rating, the RO should send the veteran 
and his representative a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter should 
indicate what, if any, information or 
evidence not previously of provided to VA 
is necessary to substantiate the 
veteran's claims.  The letter should 
indicate which portion of the evidence, 
if any, is to be provided by the veteran 
and which portion, if any, VA will 
attempt to obtain on the veteran's 
behalf.  The letter should also request 
that the veteran provide any evidence his 
possession the pertains to his effective 
date claims.

2.  The RO should undertake reasonable 
efforts to obtain and associate with the 
claims file any record pertaining to 
inpatient and outpatient treatment 
provided by the VA Medical Center at 
Northport, dating from March 1994 to 
April 1994.

3.  After completion of the above noted 
development, the veteran should be given 
the full opportunity to supplement the 
record, if desired.  The RO should then 
re-adjudicate the issues of entitlement 
to an earlier effective date for the 
assignment of a 100 percent schedular 
rating for an organic personality 
disorder and for a TDIU rating, in light 
of all pertinent evidence and legal 
authority.

If the benefits sought on appeal remain denied, the RO must 
furnish to the veteran and his representative an appropriate 
Supplemental Statement of the Case, and afford them the 
appropriate time period for response before the claims file 
is returned to the Board for further appellate consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 Department of Veterans Affairs


